 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Demetrick Lee Tellis, II

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-033-JCM-VCF
12                  Plaintiff,                             STIPULATION TO CONTINUE
13                                                         PRETRIAL MOTION DEADLINES
            v.
                                                           (First Request)
14   DEMETRICK LEE TELLIS, II,
15                  Defendant.
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Phillip N. Smith, Jr., Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Monique Kirtley, Assistant Federal Public Defender, counsel for Demetrick Lee Tellis, II,
21   that the previously ordered deadline for filing of pretrial motions be vacated and that the parties
22   herein shall have to and including March 29, 2019, within which to file the Defendant’s pretrial
23   motions currently due March 15, 2019.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including April 12, 2019, to file any and all responsive pleadings, currently
26   due March 29, 2019.
 1             IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including April 19, 2019, to file any and all replies to dispositive motions,
 3   currently due April 5, 2019.
 4             The Stipulation is entered into for the following reasons:
 5             1.      Counsel for the defendant needs additional time to complete necessary research
 6   regarding a possible pretrial motion and time to discuss the results of the research with her
 7   client.
 8             2.      The defendant is incarcerated and does not object to the continuance.
 9             3.      The parties agree to the continuance.
10             4.      The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to receive and review
12   additional discovery materials and to be able to effectively complete investigation of this case.
13             5.      Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15             This is the first stipulation to continue filed herein.
16             DATED this 5th day of March, 2019.
17    RENE L. VALLADARES                                   NICHOLAS A. TRUTANICH
      Federal Public Defender                              United States Attorney
18
19       /s/ Monique Kirtley                                  /s/ Phillip N. Smith, Jr.
      By_____________________________                      By_____________________________
20
      MONIQUE KIRTLEY                                      PHILLIP N. SMITH, JR.
21    Assistant Federal Public Defender                    Assistant United States Attorney

22
23
24
25
26
                                                          2
 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:19-cr-033-JCM-VCF
 4
                      Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                            OF LAW AND ORDER
               v.
 6
     DEMETRICK LEE TELLIS, II,
 7
                      Defendant.
 8
 9
10                                         FINDINGS OF FACT
11             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13             1.     Counsel for the defendant needs additional time to complete necessary research
14   regarding a possible pretrial motion and time to discuss the results of the research with her
15   client.
16             2.     The defendant is incarcerated and does not object to the continuance.
17             3.     The parties agree to the continuance.
18             4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to receive and review
20   additional discovery materials and to be able to effectively complete investigation of this case.
21             5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25   ///
26
                                                        3
 1                                               ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   March 29, 2019, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including April 12, 2019 to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including April 19, 2019 to file any and all replies to dispositive motions.
 8          DATED this 5th day of March, 2019.
 9                                                                            _____
10                                                 UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
